DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2022 and 06/16/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 04/05/2022 and 06/16/2022 are attached. 

Acknowledgements
This communication is in response to
Application claim amendments filed on 06/13/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. James Bunts (Reg. No. 75, 578) on 07/29/2022.

The amendments filed on 06/13/2022 have been entered.
The claims amendments overcome the claims objections and the USC 103 rejections previously set forth in the Office Action mailed on 02/11/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
Please replace claim 1 with:
1. (Currently Amended) A computer-implemented method comprising: 
encrypting a secret value under a public key associated with a mediator computer system; 
generating a cryptographic hash output based at least in part on the secret value;
generating an attestation that the encrypted secret value and the cryptographic hash output are both determined based at least in part on the secret value; 
providing the encrypted secret value, the cryptographic hash output and the attestation to a worker computer system, wherein the worker computer system is operable to use the attestation to Page 2 of 19Application No. 16/762,487determine whether the encrypted secret value and the cryptographic hash output are based at least in part on a same value, wherein the encrypted secret value is usable by the worker computer system and the mediator computer system to collectively execute a first program; 
causing a second program to be made available on a blockchain data structure, wherein execution of the second program has an input obtained from a trusted authority source external to the blockchain data structure; 
determining that the blockchain data structure reflects: 
a proof of correct execution of the second program; and 
an input value, wherein execution of the second program to generate the proof is based at least in part on using the input value as the input to the second program; 
determining, based at least in part on the proof, that the input is valid; and 
in response to determining that the input value is valid, providing, by the mediator computer system, the secret value to the worker computer system, wherein the worker computer system is able to execute the first program using at least the secret value.  

Please cancel claim 2:
2. (Cancelled). 

Please replace claim 3 with:
3. (Currently Amended) The computer-implemented method according to claim [[2]] 1, wherein the attestation is a zero-knowledge proof and correctness of the zero-knowledge proof is computationally verifiable by the worker computer system.  

Please replace claim 6 with:
6. (Currently Amended) The computer-implemented method according to claim [[2]] 1, further comprising: obtaining a second attestation, the second attestation comprising a set of communications between the worker computer system and a data source, the set of communications usable to determine whether the input value is valid, wherein the second attestation is digitally signed by the data source; verifying authenticity of the second attestation using at least a public key associated with the data source; and determining whether the input is valid based at least in part on the set of communications.  

Please replace claim 7 with:
7. (Currently Amended) The computer-implemented method according to claim 1, wherein causing the second program to be made available on the blockchain data structure comprises causing a blockchain transaction to be mined to the blockchain data structure, wherein the blockchain transaction comprises: 
information usable to determine the second program; and 
a locking script that encumbers digital assets, wherein collectively executing the locking script and an unlocking script releases encumbrance on the digital assets, 
collectively executing the locking script and the unlocking script comprises verifying two digital signatures are of a set of digital signatures comprising: 
a digital signature associated with a computing entity performing the computer-implemented method; a digital signature associated with the worker computer system; and a digital signature associated with the mediator computer system.  

Please replace claim 14 with:
14. (Currently Amended) A system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to:
encrypt a secret value under a public key associated with a physical mediator computer system;
generate a cryptographic hash output based at least in part on the secret value;
generate an attestation that the encrypted secret value and the cryptographic hash output are both determined based at least in part on the secret value; 
provide the encrypted secret value, the cryptographic hash output and the attestation to a physical worker computer system, wherein the worker computer system is operable to use the attestation to Page 2 of 19Application No. 16/762,487determine whether the encrypted secret value and the cryptographic hash output are based at least in part on a same value, wherein the encrypted secret value is usable by the worker computer system and the mediator computer system to collectively execute a first program; 
cause a second program to be made available on a blockchain data structure, wherein execution of the second program has an input obtained from a trusted authority source external to the blockchain data structure; 
determine that the blockchain data structure reflects: 
a proof of correct execution of the second program; and 
an input value, wherein execution of the second program to generate the proof is based at least in part on using the input value as the input to the second program; 
determine, based at least in part on the proof, that the input is valid; and 
in response to determining that the input value is valid, provide, by the mediator computer system, the secret value to the worker computer system, wherein the worker computer system is able to execute the first program using at least the secret value.  



Please replace claim 15 with:
15. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least: 
encrypt a secret value under a public key associated with a mediator computer system;
generate a cryptographic hash output based at least in part on the secret value;
generate an attestation that the encrypted secret value and the cryptographic hash output are both determined based at least in part on the secret value; 
provide the encrypted secret value, the cryptographic hash output and the attestation to a worker computer system, wherein the worker computer system is operable to use the attestation to Page 2 of 19Application No. 16/762,487determine whether the encrypted secret value and the cryptographic hash output are based at least in part on a same value, wherein the encrypted secret value is usable by the worker computer system and the mediator computer system to collectively execute a first program;
cause a second program to be made available on a blockchain data structure, wherein execution of the second program has an input obtained from a trusted authority source external to the blockchain data structure; 
determine that the blockchain data structure reflects: 
a proof of correct execution of the second program; and 
an input value, wherein execution of the second program to generate the proof is based at least in part on using the input value as the input to the second program; 
determine, based at least in part on the proof, that the input is valid; and in response to determining that the input value is valid, provide, by the mediator computer system, the secret value to the worker computer system, wherein the worker computer system is able to execute the first program using at least the secret value.  

Please cancel claim 16.
16 (Cancelled). 

Please replace claim 17 with:
17. (Currently Amended) Page 7 of 19Application No. 16/762,487Amendment dated June 13, 2022Reply to Office Action of February 11, 2022The system of claim [[15]] 14 wherein the attestation is a zero-knowledge proof and correctness of the zero-knowledge proof is computationally verifiable by the worker computer system. 
	
	Please cancel claim 19.
19 (Cancelled).

Please replace claim 20 with:
20. (Currently Amended) [[A ]]The non-transitory computer-readable storage medium of claim [[19]] 15, wherein the attestation is a zero-knowledge proof and correctness of the zero-knowledge proof is computationally verifiable by the worker computer system.  

Allowable Subject Matter
Claims 1, 3-15, 17-18 and 20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Takeuchi (US 20160357948 A1),
Gajek (WO 2017 /008829 Al),
Kfir (US 20190295182 A1),
Sasson (Zerocash: Decentralized Anonymous Payments from Bitcoin), 2014 IEEE Symposium on Security and Privacy, 
Goldfeder (Escrow Protocols for Cryptocurrencies: How to Buy Physical Goods Using Bitcoin), 21st International Conference, FC 2017 Sliema, Malta, April 3–7, 2017 Revised Selected Papers,
Kraemer (US 20170279611 A1), and
Smith (US 20170317834 A1).
Takeuchi discloses encrypting the license key used for executing a software/program and transmitting an encrypted license key, where a number of information processing devices perform simultaneous execution permitted by the license. Gajek discloses determining potentially corrupt on-board unit, such that when asked to compute program P on input S, computes the output of the program P(S) along with a proof of correctness. Kfir discloses proof of correct execution by rerunning a transaction. Kfir further discloses utilizing a blockchain. Sasson discloses a prover outputs a non-interactive proof and based on inputs: verification key, input, and the proof, a verifier verifies an output. Sasson further discloses oracle adds transactions to a ledger and receives a query that requires an honest party to perform an action. Goldfeder discloses two parties, Alice and Bob, exchanging their respective encrypted secrets and zero-knowledge proofs, where the secrets are encrypted using a public key of a mediator, where in case of disputes the mediator investigates and makes a decision. Kraemer discloses selecting a program to carry a transaction, executing the program based on inputs using zero-knowledge protocol, and determining whether an alteration was detected during execution. Smith discloses deriving an attestation using a public attest key and verifying the attestation and accordingly completing a purchase transaction.
While the above prior arts disclose the aforementioned concepts, however, none of the prior arts, individually or in combination, discloses all the limitations, as a whole, in the manner recited in the independent claims. Specifically, none of the above prior art discloses generating a cryptographic hash output based at least in part on the secret value; generating an attestation that the encrypted secret value and the cryptographic hash output are both determined based at least in part on the secret value; providing the encrypted secret value, the cryptographic hash output and the attestation to a worker computer system, wherein the worker computer system is operable to use the attestation to Page 2 of 19Application No. 16/762,487determine whether the encrypted secret value and the cryptographic hash output are based at least in part on a same value, wherein the encrypted secret value is usable by the worker computer system and the mediator computer system to collectively execute a first program; causing a second program to be made available on a blockchain data structure, wherein execution of the second program has an input obtained from a trusted authority source external to the blockchain data structure; determining that the blockchain data structure reflects: a proof of correct execution of the second program…in response to determining that the input value is valid, providing, by the mediator computer system, the secret value to the worker computer system, wherein the worker computer system is able to execute the first program using at least the secret value. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497